Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on February 22, 2021 has been entered.
RESPONSE TO AMENDMENT AND ARGUMENTS
This Non-Final Office action is responsive to the Request for Continued Examination filed on February 22, 2021 (hereafter “Response”). 
The amendments to the claims are acknowledged and have been entered.
The amendments to the specification are acknowledged and have also been entered. The Examiner agrees that amendment to specification does not contain new matter. The portion inserted is supported by the document that the Applicant incorporated by reference, and importantly, the insertion is not one that adds new matter by virtue of combining existing embodiments;1 it merely adds a description of structure and function that was inherently present in the existing terminology.
Claims 1, 3, 4, 6, 8, 9, 11, and 13 are now amended.

In response to the amendment, all previous grounds of rejection are hereby withdrawn. New grounds of rejection are set forth herein, which are necessitated by the change in scope provided by the amendment.
Accordingly, as all claims stand rejected, the Applicant’s request for an allowance (Response 12) is respectfully denied.
CLAIM OBJECTIONS
Claim 1 is objected to for having the following informality: The phrase “the icon tray including a snapshot icon and least one of a keyboard icon, an annotation icon, and a pan icon” is missing the word “at” (“and at least one of”).
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 1–4, 6–9, 11, and 13–22 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written 
Claims 1, 6, and 11
The written description fails to disclose “open[ing] a new mobile device window that displays a static image of the first video signal.” (Emphasis added). Paragraph 49 merely says that activating the snapshot window causes the computer “to display a static image of the first window as a new window.” (Spec. ¶ 42 (emphasis added)). A “mobile device window” is narrower than the generically disclosed “new window,” and therefore, the specification fails to disclose that the new window is a mobile device window. 
Claims 3 and 8
Claims 3 and 8 are newly amended, the applicant has not pointed out where the amendment for claims 3 and 8 is supported, and does there appear to be a written description of the following claim limitations.
First, while the specification generally discusses the concept of adjusting coordinates, the specification never says that doing so is contingent “on [a] condition that the icon gesture is on the keyboard icon.”
Second, and similarly, the specification also does not appear to disclose that adjusting the coordinates is contingent upon a condition where “the icon gesture is in the first mobile device window after the annotation icon of the first mobile device window has been activated.”
Finally, the specification does not appear to contain any discussion of adjusting coordinates “in accordance with [an] icon gesture.” To the contrary, the specification explicitly says that “[i]f any touches are received by the touch sensor for touches on the MDW tray,” i.e., the claimed icon tray, “these touch coordinates will not be transmitted to the MD.” (Spec. ¶ 43). 
Claims 2–4, 15, 17, and 20
Claims 2–4, 15, 17, and 20 depend from claim 1, and therefore recite new matter by inheriting the unsupported limitation of their parent claim 1 (in addition to the separate new matter identified above for claim 3).
Claims 7–9, 16, 18, and 21
Claims 7–9, 16, 18, and 21 depend from claim 6, and are therefore rejected based on their inheritance of claim 6’s new matter.
Claims 13, 14, 19, and 22
Claims 13, 14, 19, and 22 each depend from claim 11, and are therefore rejected under 35 U.S.C. § 112(a) for inheriting the new matter of their parent claim.
CLAIM REJECTIONS – 35 U.S.C. § 112(D)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 17–19 are rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference previously set forth.” (Emphasis added). Applicant may cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form. 
CLAIM REJECTIONS – 35 U.S.C. § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	MAZZAFERRI, THIYAGARAJAN, AND COOK TEACH CLAIMS 1, 2, 4, AND 15.
Claims 1, 2, 4, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0102549 A1 (“Mazzaferri”) in view of U.S. Patent Application Publication No. 2015/0278534 A1 (“Thiyagarajan”), and further in view of U.S. Patent Application Publication No. 2008/0238971 A1 (“Cook”).
Claim 1
Mazzaferri teaches:
A system, comprising:
“Illustrated in FIG. 4 is a system,” Mazzaferri ¶ 90, which may be implemented using the hardware illustrated in FIGS. 1A–1C. See Mazzaferri ¶¶ 18–19.
a common display;
The system of FIG. 4 includes “a native display 201.” Mazzaferri ¶ 90.
a display computer that drives the common display, 
“The mobile device 102 may communicate with a native display 201 of the mobile device 102 on which application output generated by a resource 204 may be displayed.” Mazzaferri ¶ 90. Note that in this rejection, the claimed “display computer” is Mazzaferri’s “mobile device 102” (rather than remote computer 401). 
the display computer to run collaboration software; and
“The mobile device 102 may execute a windows management service 206.” Mazzaferri ¶ 90.
a first mobile device to run a sharing application, 
As shown in FIG. 4, a remote computer 401 is also provided, and “[t]he remote computer 401 may execute a remoting client 410.” Mazzaferri ¶ 90.
The remote computer 401 is a first mobile device within the meaning of the claimed invention, because Mazzaferri discloses that examples of remote computer 401 include “a client, or any other computing machine,” Mazzaferri ¶ 92, and as shown in FIG. 1A, a client can include a mobile device such as client 102n. See also Mazzaferri ¶ 73 (describing the hardware that implements client devices may be one of several types of handheld computers, tablet computers, mobile telephones, etc.).
wherein a wireless connection is established between the first mobile device and the display computer 
“The mobile device 102 may communicate with the remote computer 401 over a virtual channel,” and “the virtual channel may be established by both the window management service 206 [executing on the mobile computing device 102] and a remoting client 410 executing on the remote computer 401.” Mazzaferri ¶ 93.
The virtual channel “may be established over a network,” Mazzaferri ¶ 92, and the network (e.g., 104) may include “a wireless network; a wireline network; or a network 104 that includes a wireless link where the wireless link may be an infrared channel or satellite band.” Mazzaferri ¶ 52; see also Mazzaferri ¶ 36.
and an identifier associated with the display computer 
Each device on the network, including the remote computer 401, is associated with address information. See Mazzaferri ¶¶ 49 and 51.
wherein the first mobile device has a video signal 
“In some embodiments, the virtual channel may be a seamless virtual channel” that is “used to remote application windows, a taskbar, a systray, etc.” Mazzaferri ¶ 92. In other words, remote computer 401’s remote client 410 collaborates with computing device 102’s window management service 206 to display the video of remote applications 405A–405N on the computing device 102. See Mazzaferri ¶ 93.
“For example, Application A executing on the remote computer 401 may generate application output which may be displayed in an application output window on the remote computer 401. The application output generated by Application A may 
when the collaboration software on the display computer detects a window gesture within the first mobile device window on the common display associated with the first digital data stream, the display computer alters the first mobile device window on the common display 
“[W]hen a control or field within the remote application receives focus, e.g. a user selects or otherwise highlights the control or field,” Mazzaferri ¶ 97, “the application may forward the intercepted focus event notification to the mobile device 102,” Mazzaferri ¶ 98, and then, in response to receiving the focus event notification and information associated with the control, “the mobile device 102 may modify the display of the remote application.” Mazzaferri ¶ 99.
to be in a second display mode that includes an icon tray adjacent thereto, the icon tray including 
In modifying the display of the remote application, the mobile device 102 “may modify the display of the remote application by panning the display upward to accommodate a virtual keyboard or virtual picker.” Mazzaferri ¶ 99.
Mazzaferri does not appear to explicitly disclose that the identifier “is entered on the first mobile device,” and while Mazzaferri may suggest the first mobile device’s video signal is “displayed on its screen,” Mazzaferri does not appear to explicitly anticipate the same. 
Thiyagarajan, however, teaches a more flexible system comprising:
a common display;
As shown in FIG. 1A, a display 152 is provided as part of the system. Thiyagarajan ¶ 17.

The display 152 is driven by a “support agent computing device 150 run[ning] a customer support application,” Thiyagarajan ¶ 17, e.g., customer support application 202 of FIG. 2. Thiyagarajan ¶¶ 26 and 27.
and a first mobile device to run a sharing application,
Meanwhile, the system further includes a tablet computing device 100 that also runs a customer support application, Thiyagarajan ¶ 16, e.g., the browser application 222 shown in FIG. 2. Thiyagarajan ¶ 27.
wherein a wireless connection is established between the first mobile device and the display computer through the sharing application on the first mobile device and collaboration software on the display computer, 
“A user utilizing a first computing device, such as a tablet computing device 100, connects to a second computing device, such as the customer support agent computing device 150, via a network 140. The network 140 includes, for example . . . wireless networks.” Thiyagarajan ¶ 14. More specifically, this connection is established “[w]hen the user launches a customer support application on the tablet computing device 100 and initiates a screen sharing function,” Thiyagarajan ¶ 16, much like the claimed invention establishes its wireless connection through the sharing application.
and an identifier associated with the display computer is entered on the first mobile device, 
During a telephone call to a customer support agent, “the support agent may verbally convey telephone session identifying information to the user. The user may then manually enter this telephone session identifying information (such as, e.g., a session identification number) into the support application 202 when initiating the support session. The central control module 210 can use this telephone session identifying information to route the support session to the customer support agent already on the phone with the user.” Thiyagarajan ¶ 47.

“The tablet computing device 100 includes a touch-sensitive display component 102, which produces user interface ("UI") content 110, such as an operating system user interface or the interface of one or more software applications that may run on the tablet computing device 100.” Thiyagarajan ¶ 15. 
the sharing application on the first mobile device converts this video signal to a first digital data stream and sends the first digital data stream to the display computer, 
“When the user launches a customer support application on the tablet computing device 100 and initiates a screen sharing function, the user interface content 110 currently being displayed on the tablet computing device 100 is transmitted to the support agent computing device 150. Additionally or alternatively, data representing the user interface content 110 can be transmitted to the support agent computing device 150. Data representing the user interface content 110 may include a copy of the user interface content 110, data representing pixel changes relative to a previous frame rendered as part of the user interface content 110, and/or any other type of data the support agent computing device 150 can process to render displays that show at least a portion of the user interface content 110 in near real-time.” Thiyagarajan ¶ 16.
the display computer receives the first digital data stream and outputs the first digital data stream to a first mobile device window on the common display
“The support agent computing device 150 runs a customer support application, which then displays the screen sharing image 160 of the content 110 displayed on the user's computing device 100 on the display 152 of the support agent computing device 150.” Thiyagarajan ¶ 17.
[and] the display computer alters the first mobile device window on the common display to be in a second display mode that includes an icon tray adjacent thereto, 

the icon tray including 
Regarding the annotation icon, “drawing tool 162a provides a graphics editor function that enables the agent to utilize one or more graphics tools to create graphical elements 122 to be displayed on top of the user's content 110.” Thiyagarajan ¶ 19.
Regarding the keyboard icon, “control input tool 162c provides the agent with the ability to produce inputs that are received by the user's computing device 100 and recognized as user inputs as if the user had provided those inputs using, for example, the touch-screen display 102,” including “touch inputs being generated using, for example, the buttons on the agent's mouse 154 or keyboard 156.” Thiyagarajan ¶ 21.
The following table summarizes the correspondence between the claims and the prior art thus far:
Claim 1
Mazzaferri
Thiyagarajan
display computer
mobile computing device 102
customer support agent computing device 150
first mobile device
remote computer 401
user computing device 100
common display
native display 201
display 152
first mobile device’s screen
n/a
touch-sensitive display component 102
collaboration software
window management service 206
browser application 222
sharing application
remoting client 410
customer support application

Mazzaferri and Thiyagarajan are analogous art in the same field of endeavor because both references concern graphical user interfaces for streaming the contents of one display device to another over a network. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed 
As indicated above, neither Mazzaferri nor Thiyagarajan explicitly disclose an additional “snapshot icon” in their respective trays that “open a new mobile device window that displays a static image of the video signal.”
Cook, however, teaches software wherein:
when the collaboration software on the display computer detects a window gesture within the first mobile device window on the common display associated with the first digital data stream, the display computer alters the first mobile device window on the common display to be in a second display mode that includes an icon tray the icon tray including a snapshot icon 
“Next, the user moves the hand-printer to cause the cursor to move over a Printer Center icon on the host computer, and the user presses a button on the hand-printer that corresponds to a right click of a mouse . . . . The right-click action activates the system tray, and three choices are displayed on the host monitor,” one of which called the “select graphics” button, which will be discussed below. Cook ¶ 35.
wherein, on condition that the snapshot icon is selected and an icon gesture activates the snapshot icon, open a new mobile device window that displays a static image of the video signal.
“When the three options are displayed, the user this time chooses ‘select graphics.’ In this illustration, this choice causes a new window to appear on the host's monitor, the new window containing the data from a screen capture.” Cook ¶ 37.
Under 35 U.S.C. § 103, the use of a known technique to improve similar devices in the same way is obvious. See MPEP § 2143(I.)(C.). The relevant findings in support of this conclusion are as follows:

(2) Cook contained a comparable device that displays an icon tray adjacent to a window that has been improved in the same way as the claimed invention, i.e., by adding a “select graphics” icon that performs the same functionality as is claimed for the snapshot icon.
(3) One of ordinary skill in the art could have applied the known improvement technique in the same way to the base device, and the results would have been predictable to one of ordinary skill in the art, because Cook explicitly demonstrates the results to those of ordinary skill by providing a detailed description of the new window that appears in response to selecting the analogous “select graphics” icon.
Based on these findings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Mazzaferri’s analogous icon tray and Thiyagarajan’s analogous icon tray with a snapshot icon in the same way that Cook improved his system tray with an analogous snapshot icon (the select graphics button).
Claim 2
Mazzaferri, as combined with Thiyagarajan and Cook, teaches the system as claimed in claim 1, 
wherein the display computer and the first mobile device use different operating systems.
“In some embodiments, at least one resource may include an operating system executing on the mobile device 102 such that the other resources execute within the context of the operating system.” Mazzaferri ¶ 90. Likewise, “at least one remote application 405 (e.g., 405B) may include an operating system executing on the remote computer 401.” Mazzaferri ¶ 93.
Claim 4
Mazzaferri, as combined with Thiyagarajan and Cook, teaches the system as claimed in claim 1, wherein, 
in the first display mode, when the first mobile device cannot respond to a gesture directly, the first mobile device displays the updated first digital data stream by receiving interpreted adjusted coordinates from the display computer in accordance with the gesture within the first mobile device window.
“[T]he remoting client 410 may transmit location coordinates for a control, the type of control, the contents of a control, the window handle of a control, and/or parent window information for a control. The window management service 206 may receive information from the remoting client 410 and adjust display of an application 204 on the native display 201 using the received information.” Mazzaferri ¶ 94.
Claim 15
Mazzaferri, as combined with Thiyagarajan, teaches the system as claimed in claim 1, 
-wherein the first mobile device window occupies less that half of the common display.
As shown in FIGS. 1A–1D, screen sharing image 160 is clearly less than half of the agent’s display 152. See Thiyagarajan FIGS. 1A–1D.
II.	MAZZAFERRI AND COOK TEACH CLAIMS 6, 7, AND 9.
Claims 6, 7, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Mazzaferri in view of Cook.
Claim 6
Mazzaferri teaches:
A system, comprising:
See Mazzaferri ¶¶ 18–19.
a common display;
The system of FIG. 4 includes “a native display 201.” Mazzaferri ¶ 90.
a display computer that drives the common display, 
“The mobile device 102 may communicate with a native display 201 of the mobile device 102 on which application output generated by a resource 204 may be displayed.” Mazzaferri ¶ 90. Note that in this rejection, the claimed “display computer” is Mazzaferri’s “mobile device 102” (rather than remote computer 401). 
the display computer to run collaboration software; 
“The mobile device 102 may execute a windows management service 206.” Mazzaferri ¶ 90.
a digitizer between the first mobile device and the display computer, 
“In some embodiments, an application or service executing on a remote computer/server” performs method 600 “to mediate resource and application access” between a mobile device like computing device 102 and remote computer like remote computer 401. Mazzaferri ¶ 103.
the digitizer to receive the first video signal from the first mobile device and to output a first digital data stream to the display computer; and
The computer that performs method 600 may or may not add additional information to the remote computer’s application output based on steps 604 and 606, but either way, the “the output may be transmitted to the mobile device (step 608) where it may be displayed to a user.” Mazzaferri ¶ 103. For example, FIG. 9 illustrates an example where the remote application is not modified. 
a connection interface between the display computer and the first mobile device,

wherein the display computer is to 
	display the first digital data stream in a first mobile device window on the common display in a first display mode, 
“For example, Application A executing on the remote computer 401 may generate application output which may be displayed in an application output window on the remote computer 401. The application output generated by Application A may be transmitted to the mobile device 102 where it may be displayed within an application output window on the mobile device 102.” Mazzaferri ¶ 102.
when the display computer detects a window gesture within the first mobile device window on the common display associated with the first digital data stream, the display computer alters the first mobile device window 
“[W]hen a control or field within the remote application receives focus, e.g. a user selects or otherwise highlights the control or field,” Mazzaferri ¶ 97, “the application may forward the intercepted focus event notification to the mobile device 102,” Mazzaferri ¶ 98, and then, in response to receiving the focus event notification and information associated with the control, “the mobile device 102 may modify the display of the remote application.” Mazzaferri ¶ 99.
to be in a second display mode that includes an icon tray adjacent thereto, the icon tray including 
In modifying the display of the remote application, the mobile device 102 “may modify the display of the remote application by panning the display upward to accommodate a virtual keyboard or virtual picker.” Mazzaferri ¶ 99.

Cook, however, teaches software wherein:
when the display computer detects a window gesture within the first mobile device window on the common display associated with the first digital data stream, the display computer alters the first mobile device window to be in a second display mode that includes an icon tray adjacent thereto, the icon tray including a snapshot icon
“Next, the user moves the hand-printer to cause the cursor to move over a Printer Center icon on the host computer, and the user presses a button on the hand-printer that corresponds to a right click of a mouse . . . . The right-click action activates the system tray, and three choices are displayed on the host monitor,” one of which called the “select graphics” button, which will be discussed below. Cook ¶ 35.
wherein, on condition that the snapshot icon is selected and an icon gesture activates the snapshot icon, open a new mobile device window that displays a static image of the video signal.
“When the three options are displayed, the user this time chooses ‘select graphics.’ In this illustration, this choice causes a new window to appear on the host's monitor, the new window containing the data from a screen capture.” Cook ¶ 37.
Under 35 U.S.C. § 103, the use of a known technique to improve similar devices in the same way is obvious. See MPEP § 2143(I.)(C.). The relevant findings in support of this conclusion are as follows:
(1) Mazzaferri provided a base device that displayed an icon tray adjacent to a remote device window, upon which the claimed invention—the same device where the icon tray includes the claimed “snapshot icon” and its functionality—can be seen as an improvement.
(2) Cook contained a comparable device that displays an icon tray adjacent to a window that has been improved in the same way as the claimed invention, i.e., by 
(3) One of ordinary skill in the art could have applied the known improvement technique in the same way to the base device, and the results would have been predictable to one of ordinary skill in the art, because Cook explicitly demonstrates the results to those of ordinary skill by providing a detailed description of the new window that appears in response to selecting the analogous “select graphics” icon.
Based on these findings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Mazzaferri’s analogous icon tray with a snapshot icon in the same way that Cook improved his system tray with an analogous snapshot icon (the select graphics button).
Claim 7
Mazzaferri and Cook teach the system as claimed in claim 6, 
wherein the display computer and the first mobile device use different operating systems.
“In some embodiments, at least one resource may include an operating system executing on the mobile device 102 such that the other resources execute within the context of the operating system.” Mazzaferri ¶ 90. Likewise, “at least one remote application 405 (e.g., 405B) may include an operating system executing on the remote computer 401.” Mazzaferri ¶ 93.
Claim 9
Mazzaferri and Cook teach the system as claimed in claim 6, 
wherein, in the first display mode, when the first mobile device cannot respond to a gesture directly, the first mobile device displays the updated digital stream by receiving interpreted adjusted coordinates from the display computer in accordance with the gesture within the first mobile device window.

III.	MAZZAFERRI, COOK, AND GLAZER TEACH CLAIM 16.
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Mazzaferri in view of Cook, and further in view of U.S. Patent Application Publication No. 2013/0067331 A1 (“Glazer”).
Claim 16
Mazzaferri teaches the system of claim 6, but does not appear to explicitly disclose the first mobile device window occupying less than half (or more than half) of the display. 
Glazer, however, teaches a system wherein:
the first mobile device window occupies less than half of the common display.
“On the target display 400 appears video 410 in full size and the computerized device menu 430 on a portion of the target display 400 on top of video 410.” Glazer ¶ 44 (referring to FIG. 4). As shown in FIG. 4, the menu 430 is much smaller than half of the target display 400.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzaferri’s analogous display computer to display a remote digital streams at less than half of the display. One would have been motivated to combine Glazer with Mazzaferri because displaying both remote devices’ respective streams simultaneously allows more users to participate in the streamed activity at the same time. See Glazer ¶ 50.
.
Claims 11–14 and 22  are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0290680 A1 (“Tanaka”) in view of Cook.
Claim 11
Tanaka teaches:
A system, comprising:
“FIG. 11 shows the system configuration of [an] image forming system 3.” Tanaka ¶ 110.
a common display 
As illustrated, the system 3 includes a display 330 (FIG. 11) for displaying frame data 500 (FIGS. 12 and 13). See Tanaka ¶ 113.
a display computer that drives the common display, 
FIG. 11 further illustrates a remote operation terminal 300. “[S]ince the remote operation terminal 300 has roughly been configured in the same manner as the remote operation terminal 300 shown in the second preferred embodiment,” this rejection will refer to Tanaka’s second preferred embodiment to describe the details of the remote operation terminal 300. Accordingly, as shown in FIGS. 3 and 8, a controller 310 within the remote operation terminal 300 drives the display section 330. See Tanaka ¶¶ 51 and 54.
the display computer to run collaboration software;
Moreover, the controller 310 runs a program stored in memory section 350, which program drives all of the functionality disclosed in the Tanaka reference. See Tanaka ¶¶ 48, 49, and 53.
a first mobile device 
Turning back to FIG. 11 briefly, the system 3 further includes a plurality of copying machines 100a–100d. For the sake of discussion, assume copying machine 
to display a first digital data stream and to output the first digital data stream; and
“The memory section 350 of the remote operation terminal 300 has stored in it the frame data to be displayed in the display section 330 at the time of remotely operating the copying machines 100a, 100b, 100c, and 100d . . . . The URLs of the copying machines 100a, 100b, 100c, and 100d have each been entered in the frame data 500, and the controller 310 obtains the screen data respectively from the copying machines 100a, 100b, 100c, and 100d, and displays them in the display section 330.” Tanaka ¶ 113. 
a second mobile device to display a second digital data stream and to output the second digital data stream;
Since the system 3 includes a plurality of copying machines 100a–100d, and this rejection previously mapped the first mobile device to copying machine 100b, likewise assume copying machine 100c is a “second” of the plurality illustrated. The discussion regarding the digital data stream similarly applies: “The memory section 350 of the remote operation terminal 300 has stored in it the frame data to be displayed in the display section 330 at the time of remotely operating the copying machines 100a, 100b, 100c, and 100d . . . . The URLs of the copying machines 100a, 100b, 100c, and 100d have each been entered in the frame data 500, and the controller 310 obtains the screen data respectively from the copying machines 100a, 100b, 100c, and 100d, and displays them in the display section 330.” Tanaka ¶ 113. 
wherein the display computer simultaneously displays the first digital data stream in a first mobile device window on the common display in a first display mode and displays the second digital data stream in a second mobile device window in the first display mode, 

and when the display computer detects a gesture within the first mobile device window on the common display associated with the first digital data stream, the display computer alters the first mobile device window 
“In this state, if a clicking operation is made in the display screen area 520, the target of operation becomes the copying machine 100b, and the remote operation screen corresponding to the copying machine 100b is displayed in the remote operation screen areas 550.” Tanaka ¶ 118.
to be in a second display mode that includes a first icon tray adjacent thereto, 
FIG. 2 illustrates the remote operation screen area 550 of FIG. 13 in greater detail. Reference is made to both, but particularly to the reference numerals in FIG. 2. As shown in both figures, the selected window is now in a different display mode in which “remote setting panel screen 410 of the remote operation screen 400 includes the same contents of display as that in the main operation screen 200 that is being displayed in the copying machine 100.” Tanaka ¶ 39. Adjacent thereto is a set of graphical elements (the entire set corresponding to the claimed icon tray) comprising hard key panel screen 430, Tanaka ¶ 39, and buttons 470-472. Tanaka ¶ 44.
the first icon tray including 
Regarding the keyboard icon, “hard key panel screen 430 is a set of display buttons that replicate the operation keys in the hard keys 122 of the copying machine 100, and is configured to include the numerical buttons 432.” Tanaka ¶ 42.

“When the reload button 470 is clicked by the user, the remote operation terminal 300 issues to the copying machine 100 a transmission request for the latest remote operation screen data 172, and then carries out updating of the display of the remote operation screen 400.” Tanaka ¶ 44. As another example, “the user at the remote operation terminal 300 can carry out remote operation of the copying machine 100 from the remote operation terminal 300 by clicking remote settings panel screen 410 or the hard key panel screen 430 in the remote operation screen 400.” Tanaka ¶ 43.
when the display computer detects a gesture within the second mobile device window on the common display associated with the second digital data stream, the display computer alters the second mobile device window to be in the second display mode that includes a second icon tray adjacent thereto, the second icon tray including 
The above claim limitation simply repeats all of the operations previously claimed for the first mobile device window, but as applied to the second mobile device window when the display computer detects a gesture within the second mobile device window. Tanaka likewise discloses that, with respect to the two disclosed display modes, “[t]he same is true for the display screen area 520, the display screen area 530, and the display screen area 540.” Tanaka ¶ 115.
Tanaka does not appear explicitly disclose an additional snapshot icon that opens a new mobile device window that displays a static image of the video signal.

when the display computer detects a gesture within the first mobile device window on the common display associated with the first digital data stream, the display computer alters the first mobile device window to be in a second display mode that includes a first icon tray adjacent thereto, the first icon tray including a snapshot icon 
“Next, the user moves the hand-printer to cause the cursor to move over a Printer Center icon on the host computer, and the user presses a button on the hand-printer that corresponds to a right click of a mouse . . . . The right-click action activates the system tray, and three choices are displayed on the host monitor,” one of which called the “select graphics” button, which will be discussed below. Cook ¶ 35.
wherein, on condition that the snapshot icon is selected and an icon gesture activates the snapshot icon, open a new mobile device window that displays a static image of the first digital data stream,
“When the three options are displayed, the user this time chooses ‘select graphics.’ In this illustration, this choice causes a new window to appear on the host's monitor, the new window containing the data from a screen capture.” Cook ¶ 37.
when the display computer detects a gesture within the second mobile device window on the common display associated with the second digital data stream, the display computer alters the second mobile device window to be in the second display mode that includes a second icon tray adjacent thereto, the second icon tray including a snapshot icon and at least one of a keyboard icon, an annotation icon, and a pan icon, and on condition that the snapshot icon is selected and an icon gesture activates the snapshot icon, open a new mobile device window that displays a static image of the second digital data stream.
The above claim limitation simply repeats all of the operations previously claimed for the first mobile device window, but as applied to the second mobile device window when the display computer detects a gesture within the second mobile 
Under 35 U.S.C. § 103, the use of a known technique to improve similar devices in the same way is obvious. See MPEP § 2143(I.)(C.). The relevant findings in support of this conclusion are as follows:
(1) Tanaka provided a base device that displayed an icon tray adjacent to a remote device window, upon which the claimed invention—the same device where the icon tray includes the claimed “snapshot icon” and its functionality—can be seen as an improvement.
(2) Cook contained a comparable device that displays an icon tray adjacent to a window that has been improved in the same way as the claimed invention, i.e., by adding a “select graphics” icon that performs the same functionality as is claimed for the snapshot icon.
(3) One of ordinary skill in the art could have applied the known improvement technique in the same way to the base device, and the results would have been predictable to one of ordinary skill in the art, because Cook explicitly demonstrates the results to those of ordinary skill by providing a detailed description of the new window that appears in response to selecting the analogous “select graphics” icon.
Based on these findings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Tanaka’s analogous icon tray with a snapshot icon in the same way that Cook improved his system tray with an analogous snapshot icon (the select graphics button).
Claim 13
Tanaka and Cook teach the system as claimed in claim 11, 

As shown in FIG. 13, the frame data simultaneously displays “the display screen area 520 that displays the same screen as the screen being displayed in the display section 130b of the copying machine 100b [and] the display screen area 530 that displays the same screen as the screen being displayed in the display section 130c of the copying machine 100c.” Tanaka ¶ 114.
and, on condition that the icon gesture is on the keyboard icon or the icon gesture activates the annotation icon of one of the first and second mobile device windows, the display computer only sends gestures associated with the first and second mobile device windows to corresponding first and second mobile devices.
The remote operation screen area 550 only receives and forwards operations for whichever copying machine 100 is currently the active selection (i.e., whichever one of screens 510–540 were previously clicked). See Tanaka ¶¶ 115–116.
Claim 14
Tanaka and Cook teach the system as claimed in claim 13, 
wherein each of the first and second mobile device windows occupy less than half of the common display.
As shown in FIG. 13, each of display screen areas 520–530 occupies less than half of the overall frame data 500 (and indeed, even the combination of areas 520–530 is less than half of frame data 500). See Tanaka FIG. 13.
Claim 22
Tanaka and Cook teach the system as claimed in claim 11, wherein: 
the common display includes a display region and a tray region, 
As shown in FIG. 13, frame data 500 includes a remote operation screen area 550 analogous to the claimed display region, and a tray region (the strip across the top of the frame data 500). See Tanaka FIG. 13

The top strip of FIG. 13 illustrates a display of “the display screen area 520 that displays the same screen as the screen being displayed in the display section 130b of the copying machine 100b, [and] the display screen area 530 that displays the same screen as the screen being displayed in the display section 130c of the copying machine 100c.” Tanaka ¶ 114.
on condition that the first mobile display icon in the tray region is activated, the display computer displays the first digital data stream in the first mobile device window on the common display in the first display mode 
“In this state, if a clicking operation is made in the display screen area 520, the target of operation becomes the copying machine 100b, and the remote operation screen corresponding to the copying machine 100b is displayed in the remote operation screen areas 550.” Tanaka ¶ 118.
and on condition that the second mobile display icon in the tray region is activated, the display computer displays the second digital data stream in the second mobile device window in the first display mode.
Tanaka likewise discloses that, with respect to the two disclosed display modes, “[t]he same is true for the display screen area 520, the display screen area 530, and the display screen area 540.” Tanaka ¶ 115.
V.	MAZZAFERRI, THIYAGARAJAN, COOK, AND MOMCHILOV TEACH CLAIMS 17 AND 20.
Claims 20 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Mazzaferri, Thiyagarjan, and Cook as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0138295 A1 (“Momchilov”).2
Claim 20
Mazzaferri, Thiyagarajan, and Cook teach the system as claimed in claim 1, but do not explicitly disclose the particulars of the tray region as set forth in claim 20.
Momchilov, however, teaches a system wherein: 
the common display includes a display region and a tray region; 
As shown in FIG. 5A, display device 124 includes a display region (taskbar button group 230) and a tray region (taskbar 226). See Momchilov ¶ 130.
the display computer receives the first digital data stream and displays a mobile display icon in the tray region, 
FIG. 5A also illustrates an icon stack 504 in the taskbar 226. In general, the taskbar 226 provides an icon in the taskbar 226 for each window provided to the display, Momchilov ¶ 80, and some of these windows may include data received from a process executing on a remote device. See Momchilov ¶¶ 80–82.
and on condition that the mobile display icon in the tray region is activated, the display computer displays the first digital data stream in the first mobile device window on the common display in the first display mode.
“[U]ser interaction with stacked icons 504 in a taskbar 226 may trigger display of a taskbar button group 230 with thumbnails of window attribute data from the each window.” Momchilov ¶ 130.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a separate tray region to Mazzaferri’s user interface, thereby allowing users to switch between remote views of applications, as taught by Momchilov. One would have been motivated to combine Momchilov with Mazzaferri because Momchilov’s technique of integrating remote tasks with local tasks on a taskbar is more convenient for users, especially “if there are a variety of remote applications running (e.g. word processing applications, calculator applications, Internet browsing applications, etc.).” Momchilov ¶ 3.
Claim 17
Mazzaferri, as combined with Thiyagarajan, Cook, and Momchilov, teaches the system as claimed in claim 20, 
wherein the tray region displays application icons. 
“In many embodiments, the first agent 202 may receive an icon or bitmap of an icon of the first process 206 or first window 207 for display within a taskbar 226 or other user interface element as a local display of window attribute data 210.” Momchilov ¶ 80.
VI.	MAZZAFERRI, COOK, AND MOMCHILOV TEACH CLAIMS 18 AND 21.
Claims 18 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Mazzaferri and Cook as applied to claim 6 above, and further in view of Momchilov.3
Claim 21
Momchilov, as combined with Thiyagarajan and Cook, teaches the system as claimed in claim 6, wherein: 
the common display includes a display region and a tray region; 
As shown in FIG. 5A, display device 124 includes a display region (taskbar button group 230) and a tray region (taskbar 226). See Momchilov ¶ 130.
the display computer receives the first digital data stream and displays a mobile display icon in the tray region, and
FIG. 5A also illustrates an icon stack 504 in the taskbar 226. In general, the taskbar 226 provides an icon in the taskbar 226 for each window provided to the See Momchilov ¶¶ 80–82.
on condition that the mobile display icon in the tray region is activated, the display computer displays the first digital data stream in the first mobile device window on the common display in the first display mode.
“[U]ser interaction with stacked icons 504 in a taskbar 226 may trigger display of a taskbar button group 230 with thumbnails of window attribute data from the each window.” Momchilov ¶ 130.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a separate tray region to Mazzaferri’s user interface, thereby allowing users to switch between remote views of applications, as taught by Momchilov. One would have been motivated to combine Momchilov with Mazzaferri because Momchilov’s technique of integrating remote tasks with local tasks on a taskbar is more convenient for users, especially “if there are a variety of remote applications running (e.g. word processing applications, calculator applications, Internet browsing applications, etc.).” Momchilov ¶ 3.
Claim 18
Mazzaferri, as combined with Thiyagarajan and Momchilov, teaches the system as claimed in claim 21, 
wherein the tray region displays application icons. 
“In many embodiments, the first agent 202 may receive an icon or bitmap of an icon of the first process 206 or first window 207 for display within a taskbar 226 or other user interface element as a local display of window attribute data 210.” Momchilov ¶ 80.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a separate tray region to Tanaka’s user interface, thereby allowing users to switch between remote views of applications, as taught by Momchilov. One would have been motivated to combine Momchilov 
VII.	TANAKA, COOK, AND MOMCHILOV TEACH CLAIM 19.
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Tanaka and Cook as applied to claim 22 above, and further in view of Momchilov.
Claim 19
Tanaka teaches the system as claimed in claim 22, and while the broadest reasonable interpretation of “application icons” might include each of the screen areas 510–540, it is also likely that the disclosure of screen areas 510–540 is not sufficient for finding of pure anticipation under 35 U.S.C. § 102. In any case, Momchilov teaches a system that displays a tray region, wherein:
the tray region displays application icons. 
“In many embodiments, the first agent 202 may receive an icon or bitmap of an icon of the first process 206 or first window 207 for display within a taskbar 226 or other user interface element as a local display of window attribute data 210.” Momchilov ¶ 80.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin R. Blaufeld
Primary Examiner
Art Unit 2142

Justin.Blaufeld@uspto.gov
Direct Phone: (571) 272-4372
Direct Fax:     (571) 273-4372


/Justin R. Blaufeld/
Primary Examiner, Art Unit 2142



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cf. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (“It is not sufficient for purposes of the written description requirement of § 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose.”).
        2 The rejections of each claim will be presented in order of their dependency, rather than numerical order, due to the Applicant’s presentation of the claims out of order.
        3 The rejections of each claim will be presented in order of their dependency, rather than numerical order, due to the Applicant’s presentation of the claims out of order.